                Case: 21-5560      Document: 1      Filed: 06/09/2021      Page: 1




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                 Filed: June 09, 2021



Mr. Francis L. Lloyd Jr.
Law Offices
9111 Cross Park Drive
Suite D-200
Knoxville, TN 37923

                     Re: Case No. 21-5560, USA v. Michael Lapaglia
                         Originating Case No. 3:18-cr-00172-1

Dear Counsel,

   This appeal has been docketed as case number 21-5560 with the caption that is enclosed on a
separate page.

    Even if the defendant filed the notice of appeal, Sixth Circuit Rule 12(c)(1) requires that
counsel continue representation on appeal until specifically relieved by this Court. If a convicted
defendant did not qualify to proceed in forma pauperis in the district court but appears to qualify
on appeal, Sixth Circuit Rule 24 requires that "trial counsel must see that the defendant
completes CJA Form 23 (for an incarcerated defendant) or Fed. R. App. P. Form 4 (for a
defendant not incarcerated) and files it in the district court." Counsel's failure to act in this
situation may result in adverse action from this court.

   As defendant's trial counsel, your appointment under the Criminal Justice Act is extended
automatically pursuant to Sixth Circuit Rule 12(c)(2). This letter serves as your authorization
to order any transcript which you deem necessary for the appeal.

   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by June 23, 2021. Additionally, the transcript order must be
               Case: 21-5560       Document: 1        Filed: 06/09/2021       Page: 2




completed by that date. For further information and instructions on ordering transcript
electronically, please visit the court's website.

                   Appellant:    Appearance of Counsel
                                 Application for Admission to 6th Circuit Bar (if applicable)


                   Appellee:     Appearance of Counsel
                                 Application for Admission to 6th Circuit Bar (if applicable)

   More specific instructions are printed on each form. If the filing fee for the appeal is due
because the appellant is not indigent, it must be paid to the District Court by June 23,
2021. These deadlines are important -- if the initial forms are not timely filed or the filing fee is
due but not paid, the appeal will be dismissed for want of prosecution.

   If you have questions after reviewing the forms and the rules, please contact the Clerk's office
for assistance.

                                                   Sincerely yours,

                                                   s/Monica M. Page
                                                   Case Manager
                                                   Direct Dial No. 513-564-7021

cc: Ms. Anne-Marie Svolto

Enclosure
          Case: 21-5560         Document: 1   Filed: 06/09/2021   Page: 3




            OFFICIAL COURT OF APPEALS CAPTION FOR 21-5560




UNITED STATES OF AMERICA

         Plaintiff - Appellee

v.

MICHAEL A. LAPAGLIA, MD

         Defendant - Appellant
